FILED
                             NOT FOR PUBLICATION
                                                                            FEB 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


STELLA MOUDOYAN, AKA Stella                      No. 13-71410
Bovo; et al.,
                                                 Agency Nos.         A099-061-381
              Petitioners,                                           A099-061-382
                                                                     A099-061-383
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2016
                              Pasadena, California

Before: BERZON and OWENS, Circuit Judges and MARBLEY,** District Judge.

      Stella Moudoyan, a citizen of Italy, files a petition challenging an order of

the Board of Immigration Appeals (BIA) dismissing her appeal of an immigration

judge’s order that denied her and her children’s application for asylum. As the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Algenon L. Marbley, District Judge for the U.S.
District Court for the Southern District of Ohio, sitting by designation.
parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition and remand the case for

further proceedings consistent with this disposition.

      The BIA concluded that Moudoyan was not entitled to relief because:

(1) she failed to establish past persecution; (2) she did not have a well-founded fear

of future persecution; and (3) she failed to demonstrate that she could not

reasonably relocate within Italy. As to the first issue, the BIA concluded that the

“applicant ha[d] not shown that any threats, verbal or implied, were menacing

enough to establish past persecution, even when all of the threats [were] considered

cumulatively.” The BIA’s order, however, does not explain how it reached its

conclusion. “[F]or the court to exercise our limited authority, there must be a

reasoned explanation by the BIA of the basis for its decision.” Franco-Rosendo v.

Gonzales, 454 F.3d 965, 966 (9th Cir. 2006). Therefore, we remand this case so

the BIA can explain its ruling and so our court can review it.1 See, e.g., Arredondo

v. Holder, 623 F.3d 1317, 1320 (9th Cir. 2010) (“[W]e must remand the cause to

the BIA to clarify the statutory grounds upon which it relied in denying further

review.”); Su Hwa She v. Holder, 629 F.3d 958, 963-64 (9th Cir. 2010) (“Rather

      1
        We express no view as to the merits of Moudoyan’s argument that the BIA
erred in concluding that she did not establish a well-founded fear of future
persecution or that she cannot reasonably relocate within Italy.

                                          2
than countenance a decision that leaves us to speculate based on an incomplete

analysis, we remand the case to the BIA for clarification.”).

      GRANTED and REMANDED.




                                          3
                                                                              FILED
Moudoyan v Lynch 13-71410
                                                                               FEB 23 2016
BERZON, J., concurring,                                                    MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


      I concur in the memorandum disposition. I write separately to note that in

light of the facts of this case, the BIA’s bare assertion that the petitioner suffered

no past persecution is particularly difficult to understand. The threats directed at

Moudoyan concerned both her and her children, and were made by an organization

known to carry out its threats in similar circumstances. Moreover, the threats were

delivered in person — that is, they involved the sort of “close confrontation” that

we have repeatedly found significant in determining whether threats alone rise to

the level of persecution. Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000); see also

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005); Ruano v. Ashcroft,

301 F.3d 1155, 1160 (9th Cir. 2002). Finally, Moudoyan’s husband’s warning to

her to leave Italy underscored the seriousness of the threats. Given these

circumstances, an explanation for the BIA’s conclusion was particularly warranted.